Title: To George Washington from Winthrop Sargent, 6 July 1792
From: Sargent, Winthrop
To: Washington, George



Sir,
Cincinnati County of Hamilton and Territory of theUnited States North west of the River Ohio.July the 6th 1792.

I do myself the honour to transmit by Major Vigo, a copy from the public records of the Territory of the United States, north west of the river Ohio, to the 30th of June inclusive.
The long absence of two of the judges from the Government, has prevented the adoption of laws for more than the six months last past, which is considered and lamented as a very great misfortune to the territory.
Since closing my official communications sir, Major Vigo has

presented to me the enclosed petition from the people of Vincennes which I beg leave to lay before Congress.
Observing that the petitioners are generally in very indigent circumstances—much attached to the United States, and that the whole expense of resurveying their ancient possessions, will, by an estimate of the surveyor, amount to about one thousand dollars.
With every sentiment of the highest respect, I have the honour to be Sir, Your most obedient, and most devoted servant,

Winthrop Sargent

